          Case 2:19-cv-02229-APG-NJK Document 35 Filed 01/06/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DIANNA L. WATT,                                          Case No.: 2:19-cv-02229-APG-NJK

 4          Plaintiff                                                      Order

 5 v.

 6 EQUIFAX INFORMATION SERVICES,
   LLC, et al.,
 7
          Defendants
 8

 9         I previously ordered the parties to file the proposed joint pretrial order by December 22,

10 2020. ECF No. 32. I advised the parties that failure to comply may result in dismissal of all

11 claims with prejudice. Id. No proposed pretrial order or stipulation of dismissal regarding

12 defendant Factor Trust, Inc. has been filed. I therefore dismiss the plaintiff’s claims against

13 Factor Trust, Inc. with prejudice.

14         I THEREFORE ORDER that plaintiff Dianna L. Watt’s claims against defendant Factor

15 Trust, Inc. are DISMISSED with prejudice. The clerk of court shall enter judgment accordingly

16 and close this case.

17         DATED this 6th day of January, 2021.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
